ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Harper Construction Company, Inc.              ) ASBCA No. 62526
                                               )
Under Contract No.     N62473-18-C-4605        )

APPEARANCE FOR THE APPELLANT:                     Richard B. Oliver, Esq.
                                                   Pillsbury Winthrop Shaw Pittman LLP
                                                   Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Brian S. Smith, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: June 12, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62526, Appeal of Harper
Construction Company, Inc., rendered in conformance with the Board’s Charter.

      Dated: June 12, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals